      Case 18-32938-hdh13 Doc 22 Filed 10/05/18                         Entered 10/05/18 10:17:25            Page 1 of 2

Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE NORTHERN DISTRICT OF TEXAS
                                                    DALLAS DIVISION


IN RE:                                                                                  Case No: 18-32938-HDH-13
TANYA J BAKER
                                                                                        Hearing Date: 11/15/2018
            Debtor


          Notice of Hearing on Confirmation of Debtor's Chapter 13 Plan and Motion for Valuation

TO:        ALL PARTIES IN INTEREST

A pre-hearing conference with the Chapter 13 Trustee concerning the Debtor's Chapter 13 Plan and Motion for Valuation
will be held at 8:30 a.m. on 11/15/2018 at 105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062.

Any objection to the Pleadings not resolved or defaulted at the Trustee 's Pre-Hearing Conference will be heard by the
Court at 2:00 p.m. on the same day at:

                                    1100 Commerce Street, Fourteenth Floor, Dallas, Texas.

TO BE CONSIDERED, ANY OBJECTION OR RESPONSE MUST BE MADE IN WRITING, FILED WITH THE COURT,
AND A COPY SERVED ON THE FOLLOWING PARTIES NO LATER THAN SEVEN (7) DAYS PRIOR TO THE
PRE-HEARING CONFERENCE.

      Debtor:     TANYA J BAKER, 605 CANYON PLACE, DESOTO, TX 75115
      Attorney:   BONNIE LINDSEY JOHNSON LAW OFF, 10830 N CENTRAL EXPWY, SUITE 175, DALLAS, TX 75231
      Court:      CLERK'S OFFICE, US BANKRUPTCY COURT, 1100 COMMERCE ST., 12TH FLOOR, DALLAS, TEXAS, 75242
      Trustee:    TRUSTEE'S OFFICE, 125 E. JOHN CARPENTER FREEWAY, SUITE #1100, IRVING, TEXAS 75062




                                                                   By: /s/ Thomas D. Powers
                                                                   Thomas D. Powers, Chapter 13 Trustee
                                                                   State Bar No. 16218700
     Case 18-32938-hdh13 Doc 22 Filed 10/05/18                                 Entered 10/05/18 10:17:25                     Page 2 of 2


Notice of Hearing on Confirmation of Debtor 's Chapter 13 Plan and Motion for Valuation, Page 2
Case # 18-32938-HDH-13
TANYA J BAKER



                                                             Certificate of Service

I hereby certify that a copy of the foregoing "Notice of Hearing on Confirmation of Debtor's Chapter 13 Plan and Motion for
Valuation" was served on the following parties at the addresses listed below by United States First Class Mail or via electronic
mail.
 Debtor:      TANYA J BAKER, 605 CANYON PLACE, DESOTO, TX 75115
 Attorney:    BONNIE LINDSEY JOHNSON LAW OFF, 10830 N CENTRAL EXPWY, SUITE 175, DALLAS, TX 75231**
 Creditors:   AD ASTRA RECOVERY SERVICES, 3607 N RIDGE RD STE 106, WICHITA, KS 67205
              ATTORNEY GENERAL OF TEXAS, COLLECTIONS DIVISION BANKRUPTC, PO BOX 12548, AUSTIN, TX 78711-2548**
              CHECK INTO CASH, 445 E FM 1382, CEDAR HILL, TX 75104
              CHECK N GO, 2205 W I 20, SUITE 400, GRAND PRAIRIE, TX 75052
              COMPTROLLER OF PUBLIC ACCOUNTS, REVENUE ACCOUNTING DIV- BANKRUPTCY, PO BOX 13528, AUSTIN, TX 78711
              COUNTY OF DALLAS, CO LINEBARGER GOGGAN BLAIR ET AL, 2777 N STEMMONS FWY STE 1000, DALLAS, TX 75207**
              CREDIT SYSTEMS INTERNATIONAL INC, 1277 COUNTRY CLUB INC, FORT WORTH, TX 76112
              FRANKLIN CREDIT, PO BOX 5147, CAROL STREAM, IL 60197-5147
              HSBC MORTGAGE SERVICES, PO BOX 5249, CAROL STREAM, IL 60197
              HUGHES WATTERS & ASKANASE LLP, 333 CLAY SUITE 2900, HOUSTON, TX 77002
              INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317**
              INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346**
              LAW OFFICES OF MICHELLE GHIDOTTI, 1920 OLD TUSTIN AVE, SANTA ANA, CA 92705
              PERLA DENTAL OF DESOTO, 921W BELTLINE RD, DESOTO, TX 75115
              PRIME ACCEPTANCE CORP, 200 WEST JACKSON ST, STE 720, CHICAGO, IL 60606
              RECOVERY SERVICES OF AMERICA, PO BOX 815335, DALLAS, TX 75381
              T MOBILE T MOBILE USA INC, AMERICAN INFOSOURCE LP, 4515 N SANTA FE AVE, OKLAHOMA CITY, OK 73118
              T MOBILE T MOBILE USA INC, AMERICAN INFOSOURCE LP, PO BOX 248848, OKLAHOMA CITY, OK 73124-8848
              TEXAS ALCOHOLIC BEVERAGE COMM, LICENSES AND PERMITS DIVISION, PO BOX 13127, AUSTIN, TX 78711-3127**
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




     Dated: 10/05/2018                                                     By: /s/ Thomas D. Powers
                                                                           Thomas D. Powers, Chapter 13 Trustee
                                                                           State Bar No. 16218700
